Citation Nr: 1758330	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  11-05 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a service-connected left hip disability.

2. Entitlement to a rating in excess of 10 percent for a service-connected left knee disability.

3.  Entitlement to a rating in excess of 10 percent for a service-connected left shoulder disability.

4.  Whether new and material evidence has been submitted to reopen the claim for a bilateral hearing loss disability.

5.  Entitlement to service connection for conjunctivitis.

6.  Entitlement to service connection for a right ankle disability.

7.  Entitlement to service connection for a left foot/ankle disability.

8.  Entitlement to service connection for sinusitis.

9.  Entitlement to service connection for allergic rhinitis. 

10.  Entitlement to service connection for Meniere's disease.

11.  Entitlement to service connection for hypertension.
 
12.  Entitlement to service connection for a bilateral hand disability.

13.  Entitlement to service connection for generalized arthritis.

14.  Entitlement to service connection for myopia, claimed as an eye condition.


ORDER

New and material evidence having not been received, the claim of entitlement to service connection for bilateral hearing loss is not reopened; the appeal is denied.

Entitlement to service connection for conjunctivitis, a right ankle disability, a left foot/ankle disability, sinusitis, allergic rhinitis, Meniere's disease, hypertension, a bilateral hand disability, and generalized arthritis is denied.         


FINDINGS OF FACT

1.  The claim of entitlement to service connection for bilateral hearing loss disability was previously denied in a January 2006 rating decision.  The Veteran did not appeal this decision and it is now final.

2.  New and material evidence has not been received and the claim of entitlement to service connection for bilateral hearing loss disability is not reopened.

3.  The competent evidence of record (the best evidence) shows that the Veteran does not have current diagnoses of conjunctivitis, a right ankle disability, a left foot/ankle disability, sinusitis, allergic rhinitis, Meniere's disease, hypertension, a bilateral hand disability, and generalized arthritis which could be attributable to his active service.         


CONCLUSIONS OF LAW

1.  The January 2006 rating decision denying the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.

2.  New and material evidence has not been received and the claim of entitlement to service connection for bilateral hearing loss is not reopened.

3.  The criteria for direct service connection for conjunctivitis have not been met.  

4.  The criteria for direct service connection for a right ankle disability have not been met.  

5.  The criteria for direct service connection for a left foot/ankle disability have not been met.  

6.  The criteria for direct service connection for sinusitis have not been met.  

7.  The criteria for direct service connection for allergic rhinitis have not been met.  

8.  The criteria for direct service connection for Meniere's disease have not been met.  

9.  The criteria for direct service connection for hypertension have not been met.  

10.  The criteria for direct service connection for a bilateral hand disability have not been met.  
11.  The criteria for direct service connection for generalized arthritis have not been met.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from September 1981 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In his March 2011 VA-9 Form, the substantive appeal to the Board, the Veteran requested a videoconference hearing at the RO.  The Veteran failed to report for the August 2015 hearing.  In a February 2017 correspondence, the Veteran stated that he wished to withdraw his hearing request.  As such, the Board considers the hearing request to be withdrawn.   

This case was previously before the Board in April 2016, when it was remanded for further development (to schedule a videoconference hearing).  

The issues of increased ratings for a left hip disability, a left knee disability, a left shoulder disability, and myopia are REMANDED to the Agency of Original Jurisdiction (AOJ).

1.  New and Material Evidence - Bilateral Hearing Loss Disability

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2017).  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C. § 7105 (2012);   38 C.F.R. § 20.1103 (2017).  In general, Board decisions which are unappealed become final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017). 
A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C. § 5108 (2012).  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017). 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156 (a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C. § 5108 requires only new and material evidence to reopen). 

Shade further held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon, 20 Vet. App. 79, 83 (2006). 
The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown,        9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans, 9 Vet. App. at 273.

The Veteran has claimed entitlement to service connection for a bilateral hearing loss disability.  This claim was previously denied in a January 2006 rating decision. The claim was denied because there was no evidence that the Veteran experienced this chronic condition.

A July 2008 VA treatment note indicated that the Veteran had a normal audiogram, and there was need for him to enter a hearing conservation program.  See July 2008 VA treatment records.  This confirmed an October 2005 VA examination, which stated that the Veteran did not have hearing loss/had normal hearing.  See October 2005 VA audiological examination.

The new evidence submitted does not contain any evidence that the Veteran has a diagnosis of bilateral hearing loss.  Multiple VA treatment records and a VA examination have shown that the Veteran does not meet the diagnostic criteria for a bilateral hearing loss.  His VA and private treatment records, as well as his service treatment records (STRs), also do not show a diagnosis of bilateral hearing loss. 

The Veteran's STRs, VA and private treatment records do not show treatment for bilateral hearing loss, or a diagnosis of bilateral hearing loss. 

To the extent that the Veteran asserts he has this condition, he made these assertions prior to the last final denial of this claim, thus, his statements are not new evidence.  The new evidence does not contain any material evidence, as none of the evidence is sufficient to substantiate the claim.  Accordingly, the Veteran has not submitted evidence sufficient to reopen his claim of entitlement to service connection for bilateral hearing loss.
2.  Service Connection

The Veteran contends that he experiences conjunctivitis, a right ankle disability, a left foot/ankle disability, sinusitis, allergic rhinitis, Meniere's disease, hypertension, a bilateral hand disability, and generalized arthritis, which are related to his active service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question before the Board is whether the Veteran currently experiences the claimed disorders.

The Board finds that competent, credible, and probative evidence does not establish that the Veteran has diagnoses of conjunctivitis, a right ankle disability, a left foot/ankle disability, sinusitis, allergic rhinitis, Meniere's disease, hypertension, a bilateral hand disability, and generalized arthritis.

The Veteran's service treatment records (STRs) show that the Veteran was treated for conjunctivitis in December 1994.  He also reported in a November 2003 examination that he was treated for conjunctivitis in 2001.  The records show that he was treated for a left foot/ankle injury in April 1990, and X-rays were negative.  In December 1990, he was treated for a left foot laceration.  His STRs show that the Veteran was treated for sinus congestion in November 1989.  There was no treatment for a right ankle disability, allergic rhinitis, Meniere's disease, hypertension, a bilateral hand disability, or generalized arthritis.        

The Veteran's May 2005 service separation examination did not note any of the claimed problems or disorders, or any other issues which could be construed as indicating such problems or disorders.  Clinical evaluation of the Veteran's systems was normal.  He denied all "significant history" and noted that he was in "good health."  The Veteran was deemed qualified for separation.  Significantly, the Veteran did note that he had some health issues, and those were the same issues for which he is currently already service-connected - his left knee, left hip, and left shoulder.  He did not note experiencing any of the claimed issues.   

None of the Veteran's post-service medical treatment records show any treatment for, or diagnoses of, conjunctivitis, a right ankle disability, a left foot/ankle disability, sinusitis, allergic rhinitis, Meniere's disease, hypertension, a bilateral hand disability, or generalized arthritis.  

Regarding the first element of service connection (i.e. a current diagnosis), importantly, the Veteran's medical records do not show (overall) diagnoses of conjunctivitis, a right ankle disability, a left foot/ankle disability, sinusitis, allergic rhinitis, Meniere's disease, hypertension, a bilateral hand disability, or generalized arthritis.

While some of the claimed disorders were treated in active service, the Veteran has presented no evidence that those disorders were chronic.  Essentially, based on the medical records in evidence, none of the conditions treated in service have turned into chronic conditions.  As for the other claimed issues, there is simply no evidence which would show that the Veteran experiences those disorders, or experienced them at any point during the period on appeal.  

As such, the Veteran's claims for service connection for conjunctivitis, a right ankle disability, a left foot/ankle disability, sinusitis, allergic rhinitis, Meniere's disease, hypertension, a bilateral hand disability, and generalized arthritis fail.  While there is some evidence supportive of the Veteran's claim (acute conjunctivitis in December 1994 and reportedly in 2001, an acute left foot/ankle injury in April 1990, an acute left foot laceration in December 1990, and acute sinus congestion in November 1989), the best evidence of record shows that the Veteran does not have a current diagnoses of conjunctivitis, a right ankle disability, a left foot/ankle disability, sinusitis, allergic rhinitis, Meniere's disease, hypertension, a bilateral hand disability, or generalized arthritis, and did not have one during the appeal period.  In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claims for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board has considered whether the Veteran experienced conjunctivitis, a right ankle disability, a left foot/ankle disability, sinusitis, allergic rhinitis, Meniere's disease, hypertension, a bilateral hand disability, or generalized arthritis at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of conjunctivitis, a right ankle disability, a left foot/ankle disability, sinusitis, allergic rhinitis, Meniere's disease, hypertension, a bilateral hand disability, or generalized arthritis at any time during the pendency of this appeal (2008-on).  The Veteran also has not identified or submitted any competent evidence, to include a medical opinion diagnosis the disorders, or a medical nexus, relating his claimed conjunctivitis, a right ankle disability, a left foot/ankle disability, sinusitis, allergic rhinitis, Meniere's disease, hypertension, a bilateral hand disability, or generalized arthritis to active service, or any service-connected disabilities.  

Because the Veteran does not currently experience conjunctivitis, a right ankle disability, a left foot/ankle disability, sinusitis, allergic rhinitis, Meniere's disease, hypertension, a bilateral hand disability, or generalized arthritis, it is unnecessary for the Board to consider in detail whether the disorders are related to his active service, or any service-connected disorder.  Since the Veteran does not experience any disorders, there is nothing to service-connect.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).    

Accordingly, service connection for conjunctivitis, a right ankle disability, a left foot/ankle disability, sinusitis, allergic rhinitis, Meniere's disease, hypertension, a bilateral hand disability, and generalized arthritis is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis of a disability.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.

The Board has considered the Veteran's lay statements in support of his claims.  In multiple written statements, the Veteran related that he believed that his claimed disorders were related to his active service.  

Although laypersons are competent to provide opinions on some medical issues, as to the specific issues in this case, diagnosing current conjunctivitis, a right ankle disability, a left foot/ankle disability, sinusitis, allergic rhinitis, Meniere's disease, hypertension, a bilateral hand disability, or generalized arthritis, and their etiologies, these issues fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, the Veteran has not been shown to possess the medical expertise to diagnose any of the claims disabilities and their etiologies.  The claims file does not contain any medical examinations definitively diagnosing the Veteran with conjunctivitis, a right ankle disability, a left foot/ankle disability, sinusitis, allergic rhinitis, Meniere's disease, hypertension, a bilateral hand disability, or generalized arthritis, or linking his self-reported symptoms to his active service.  In sum, there is no evidence, medical or otherwise, to support the Veteran's statements.  Thus, as previously stated, the medical evidence of record is only against the Veteran's service connection claims.

Accordingly, the Board must deny the claims of entitlement to service connection for a conjunctivitis, a right ankle disability, a left foot/ankle disability, sinusitis, allergic rhinitis, Meniere's disease, hypertension, a bilateral hand disability, generalized arthritis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, because the preponderance of the evidence is against the claims, that doctrine does not apply.  See 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2017).  

REMAND

With regard to the claims for increased ratings for a left hip disability, a left knee disability, and a left shoulder disability, a remand is warranted for an adequate examination.  The Court has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  The prior VA examinations did not comply with Correia and as such, a remand is required so that the Veteran may be afforded a new VA examination that contain adequate information pursuant to Correia.

As also relevant, a more recent Court decision addressed what constitutes an adequate explanation for an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups.  Sharp v. Shulkin, No. 16-1385 (Vet. App. Sept. 6, 2017).  In Sharp, the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id.  A VA examiner should, on remand, address any flare-ups claimed by the Veteran, per Sharp.   

As for myopia, the Board notes that refractive errors, include astigmatism, myopia, hyperopia, and presbyopia, are considered congenital defects by VA.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  Myopia, or nearsightedness, is "an error of refraction in which rays of light entering the eye parallel to the optic axis are brought to a focus in front of the retina, as a result of the eyeball being too long from front to back or of an increased strength in refractive power of the media of the eye."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1243 (31st ed. 2007).  Generally, congenital defects are not diseases for VA compensation purposes.  38 C.F.R. § 3.303 (c) (2017); see also 38 C.F.R. § 4.9 (2017).  Section 3.303(c) of the Code of Federal Regulations defines four categories of conditions for which compensation is not permitted: (1) congenital or developmental defects, (2) refractive errors of the eye, (3) personality disorders, and (4) mental deficiencies.  As a refractive error of the eye, it is expressly excluded from compensation.  See Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (stating that a refractive error of the eye is not a disease or injury for purposes of receiving VA compensation); Palczewski v. Nicholson, 21 Vet.App. 174, 179 (2007) (noting that "refractive error of the eye . . . is not a disease or injury within the meaning of the applicable legislation for purposes of service connection").

Given the aforementioned, in the absence of a superimposed disease or injury, service connection may not be allowed for congenital defects or refractive errors of the eyes, even if visual acuity decreased in service, as these are not diseases or injuries within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for either a congenital defect or a refractive error of the eye unless such a defect was subjected to a superimposed disease or injury that created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (July 18, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  

While the effect of uncomplicated refractive errors is excluded in considering impairment of vision from the standpoint of service connection and evaluation, an exception to this general rule is myopia which progresses rapidly during the period of active service and leads to destructive changes, such as changes in the choroid, retinal hemorrhage, and retinal detachment.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.    

The Veteran's April 1981 service entrance examination showed that he had normal vision and there are no notations that he wore glasses.  His STRs further show that he was diagnosed with myopia in active service and wore glasses.  See for example April 1987, May 1989, July 1990 STRs, in Caseflow Reader.  

Post-service treatment records show notations that the Veteran experiences "refractive error - myopia."  See for example May 2007, September 2012, April 2014, VA treatment records.  

The Veteran has not been afforded a VA examination to assess his eye disorder.  He should be afforded such an examination to determine the nature of his eye disorder and its etiology.
 
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to evaluate the current severity of his service-connected left hip disability, left knee disability, and left shoulder disability.  Provide access to the electronic file to the examiner.  The examiner must review the claims file, including all the previous left knee VA examination reports, and note that review in an examination report.

a) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  If a joint cannot be tested on "weight-bearing," then the examiner must specifically indicate why that testing cannot be done.

b) Pursuant to Sharp v. Shulkin, No. 16-1385 (Vet. App. Sept. 6, 2017) the examiner is instructed to inquire whether there are periods of flare-ups.  If the answer is "yes," the examiner should state their severity, frequency, and duration.  The examiner must also name the precipitating and alleviating factors.  The examiner must also estimate, "per [the] veteran," to what extent, if any, they affect functional impairment.  

c) The examiner should also obtain a detailed clinical history from the Veteran and provide a thorough account and analysis of the manner in which the Veteran's left hip disability, left knee disability, and left shoulder disability affect him in his everyday life, particularly the impact that they have on the Veteran's ability to secure and follow a substantially gainful occupation.

2. Schedule the Veteran for a VA eye examination to determine the nature and etiology of his eye disability.  Specifically consider his current diagnosis of myopia, as noted in his STRs and his VA treatment records.  The entire claims file must reviewed by the examiner, and the examiner must note that review in the examination report.  The examiner's report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should respond to the following:

a) Identify any currently present eye disorders.  

b) If any diagnosed eye condition is considered a congenital "defect," the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that there was a superimposed disease or injury during active service.  If yes, please identify the superimposed disease or injury, as well as the resultant disability due to such superimposed disease or injury.

c) If any eye condition is considered a congenital "disease," state whether such clearly and unmistakably pre-existed service and whether it is clear and unmistakable that the disability was not aggravated (increased in severity) beyond the normal progress of the disease in service.

d) If the examiner determines that a current eye disability did not pre-exist service, the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset in service or was otherwise caused by active service. 

3. Then, readjudicate the claims on appeal.  If the benefits sought remain denied, furnish the Veteran a supplemental statement of the case (SSOC) and afford him the appropriate response time.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	A. Lech, Counsel



Department of Veterans Affairs


